USCA11 Case: 20-12123    Date Filed: 02/10/2021   Page: 1 of 3



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12123
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:19-cr-00070-SCB-JSS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

CHARLIE CARTER, III,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 10, 2021)

Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12123       Date Filed: 02/10/2021    Page: 2 of 3



      Charlie Carter, III appeals his conviction for possession of a firearm and

ammunition by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). Carter’s

appointed counsel asserts that Carter has no meritorious issues to bring to our

attention on appeal. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396,

1400 (1967) (when counsel determines that a criminal defendant’s case is “wholly

frivolous,” counsel must “so advise the court and request permission to

withdraw”). As required, his counsel filed a brief setting out any irregularities or

other potential errors in Carter’s trial process that might arguably be meritorious.

See United States v. Blackwell, 767 F.2d 1486, 1487–88 (11th Cir. 1985) (per

curiam). Carter responded to the Anders brief by filing his own pro se brief.

      We have carefully reviewed Carter’s counsel’s brief, Carter’s pro se brief, as

well as the record. Anders, 386 U.S. at 744, 87 S. Ct. at 1400. We have

independently determined there are no issues of arguable merit for our review. Id.

      In his pro se brief, Carter argues that the district court should have

suppressed evidence obtained as a result of a traffic stop conducted after he

allegedly made an improper right-hand turn. Carter says the district court was

wrong to credit the police officer’s testimony. But the police officer’s testimony

that he observed Carter improperly turn right into the center lane was not so

improbable that the district court’s “understanding of the facts appears to be

unbelievable.” See United States v. Evans, 958 F.3d 1102, 1107 (11th Cir. 2020)


                                          2
          USCA11 Case: 20-12123        Date Filed: 02/10/2021    Page: 3 of 3



(quotation marks omitted). And, contrary to Carter’s claim, the two diagrams the

police officer drew of the intersection where he observed this improper turn were

consistent with the testimony he offered. Carter’s argument that the district court

erred in crediting the police officer’s testimony is therefore without arguable merit.

      Carter’s claim that the police officer improperly prolonged the traffic stop,

an argument he makes for the first time on appeal, fares no better. The police

officer testified that he smelled marijuana from Carter’s truck and, when asked

whether he had anything illegal in the truck, Carter pulled a firearm from between

the driver’s seat and center console. The officer could therefore point to “specific

and articulable facts” that justified the prolongation of the stop. United States v.

Pruitt, 174 F.3d 1215, 1219 (11th Cir. 1999) (quotation marks omitted).

      To the extent Carter argues that the district court lacked jurisdiction over his

criminal case because the traffic court dismissed the underlying traffic citation, that

claim also does not have any arguable merit. The state court dismissed Carter’s

traffic ticket without a hearing and without making any factual determinations or

any findings about the constitutionality of the traffic stop. The district court’s

determination that there was a valid basis for the traffic stop therefore did not

conflict with any state court order.

      We find no issues of arguable merit for our review. We therefore AFFIRM

Carter’s conviction and GRANT counsel’s motion to withdraw.


                                           3